110 F.3d 71
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mark Kevin PARKER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Michael Lee BROWN, Defendant-Appellant.
Nos. 95-16834, 95-16835.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoners Mark Kevin Parker and Michael Lee Brown appeal pro se the district court's denial of their 28 U.S.C. § 2255 motions.  They contend the district court erred when it denied their double jeopardy and ineffective assistance of counsel claims.  We have jurisdiction pursuant to 28 U.S.C. § 2255.  We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and we affirm.1


3
Both Parker and Brown expressly "waive[d] any right to raise, appeal, and/or file any post-conviction writs of habeas corpus concerning any and all motions, defenses, hearings, probable cause determinations and objections which defendant has asserted or could assert to this prosecution or to the Court's entry of judgment upon defendant consistent with this agreement."


4
Parker and Brown have not alleged that they were sentenced in violation of their plea agreements.  Although Brown insists that he never knowingly waived a double jeopardy claim, neither Brown nor Parker contend that his waiver of the right to file any post-conviction motion was not knowing and voluntary.  Accordingly, we affirm the judgment of the district court.  See United States v. Navarro-Botello, 912 F.2d 318, 322 (9th Cir.1990) (knowing and voluntary waiver of right to appeal is enforceable);  see also United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994) (defendant waives his post-conviction rights if he does so expressly).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Fed.R.App. 4(a) governs the time for appeal from the denial of a section 2255 motion.  See Rule 11, Rules Governing 28 U.S.C. § 2255 Motions.  Consequently, we reject the government's argument that the appeals are untimely